DETAILED ACTION
Formal Matters
Claims 1-5 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from US provisional 62/932,782 filed on 11/8/2019.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sonaye et al (Pharmaceutical Formulation Design – Recent Practices, June 25, 2019, https://www.intechopen.com/chapters/67848) and MedcareFarms (Can Cannabis (CBD) help treat HIV/AIDS?, January 4, 2019, https://medcarefarms.com/blog/can-medical-cannabis-cbd-help-treat-hiv/.).
It is noted that claim 1 does not say that cannabidiol has to be present in the microbubbles, just that the aqueous formulation (formulation with water) has to have cannabidiol and microbubbles containing oxygen.  It is also noted that the method does necessitate that cannabidiol (the drug being used) is able to cross a cellular membrane.  
Sonaye teaches treatments of AIDS using microbubble mediated drug delivery technology (abstract).  Sonaye teaches that the gas core of microbubbles is stabilized by lipids, protein and polymers, that it mainly contains oxygen or air (air contains oxygen) and that they remain suspended in water for an extended period (Introduction).  Section 2.3 provides that lipid 
Sonaye does not limit the drugs that can be used.  Sonaye does not teach cannabidiol in the formulation.
MedcareFarms teaches that CBD can be useful in treating HIV/AIDS (title and rest of blog).  MedcareFarms teaches that it helps fight HIV symptoms like constant fever, tiredness and weight loss (CBD to help manage HIV/AIDS).  Note that CBD is the abbreviation of cannabidiol.  
One of ordinary skill in the art at the instant time of filing would include CBD as a suitable active ingredient in oxygen containing microbubbles in order to deliver the CBD across cell membranes.  As Sonaye recognizes this as aiding in AIDS treatment and MedcareFarms recognizes CBD for AIDS treatment, there would be a reasonable expectation of success in using CBD with the oxygen microbubbles and arriving at successful treatments for AIDS.  

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kheir US 20120156300, FDA News Release (FDA Approves First Drug Comprised of an Active Ingredient Derived from Marijuana to Treat Rare, Severe Forms of Epilepsy, June 25, 2018, FDA.gov) and Wang (Hanyi Bio-technology found CBD might be used for pulmonary arterial hypertension treatment, July 2017, Linkedin post) as evidenced by Sonaye et al (Pharmaceutical .
Kheir teaches microbubbles and methods for delivery (title and abstract).  Kheir teaches the compositions may be injected or infused (abstract).  Kheir teaches the structure of a microbubble with a gas core (figure 1).  Kheir teaches oxygen (paragraphs 115-116, and 136-137).  Kheir teaches saline or water (aqueous components) as carriers (paragraph 61).  Kheir teaches the method is used to deliver oxygen to the patient’s blood and/or one or more tissues or organs (abstract).  Kheir teaches that anesthetics or anti-epileptic drugs can be included with the microbubbles (paragraphs 140-143).  Kheir teaches local and systemic administration (paragraph 145).  Kheir teaches that microbubbles with drugs improves delivery of the drugs and minimizes the effects of systemic administration of high doses of the drugs (paragraph 143).  Kheir teaches limiting the size of the microbubbles so that they pass through pulmonary capillary beds (paragraph 72 and paragraph 155).  The pulmonary capillary beds are lung tissue.  Kheir teaches pulmonary hypertension and acute respiratory distress syndrome (pulmonary conditions) as diseases treated by its methods (paragraphs 130-134).  Kheir teaches lipids and polymers for the microbubbles (paragraphs 29 and 52-53).  Kheir teaches microbubbles suitable to deliver drugs across the blood-brain barrier (paragraph 143).  Thus, Kheir does recognizes transport across cellular layers.  Even though Kheir suggests replacing oxygen with drugs, it does not indicate that all the oxygen must be replaced.  Alternatively, as Kheir teaches both drug containing and oxygen containing microbubbles, one of ordinary skill in the art would provide mixtures to achieve both effects in the body (oxygenation and treatment of a condition).  Sonaye evidences that drug incorporation into microbubbles and that the microbubbles release drug by a phagocytosis mechanism that allows drug to be transported through a cell (7. Mechanism by 
Kheir does not teach cannabidiol.
FDA News Release (FDA Approves First Drug Comprised of an Active Ingredient Derived from Marijuana to Treat Rare, Severe Forms of Epilepsy, June 25, 2018, FDA.gov) indicates that CBD (cannabidiol) is useful to treat severe forms of epilepsy, and thus, serve as antiepileptic drugs. 
Wang (Hanyi Bio-technology found CBD might be used for pulmonary arterial hypertension treatment, July 2017, Linkedin post) teaches that Hanyi Bio-technology discovered CBD as effective for treatment of PAH.  
One of ordinary skill in the art at the time of instant filing would have utilized cannabidiols in formulations of Kheir as being a treatment for pulmonary hypertension as well as a treatment for epilepsy as motivated by teachings of the prior art.  Kheir indicates that the composition would travel through lung tissue via vessels.  Kheir recognizes both treatments for pulmonary hypertension and epilepsy with its formulations while Wang and FDA release show that CBD has such therapeutic effects.  Thus, there is a reasonable expectation of success in utilizing the methods of Kheir with CBD in order to arrive at a therapy for pulmonary hypertension and epilepsy by the teachings of the prior art as the art also recognizes that the drug formulations can cross cell layers/membranes (blood-brain barrier) and it is evidenced that such microbubble formulations would off this effect of helping drugs cross cell membranes via a phagocytosis mechanism.   Thus, if CBD is the drug utilized in methods of Kheir, then CBD will be able to cross a cell membrane.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath US 2004/0166171, Kheir US 20120156300 and Hammell et al (European Journal Pain, 2016, volume 20, pages 936-948), as evidenced by Sonaye et al (Pharmaceutical Formulation Design – Recent Practices, June 25, 2019, https://www.intechopen.com/chapters/67848).
McGrath teaches a method of increasing tissue oxygenation in mammals by applying a superoxygenated composition to a tissue (abstract and claim 1 of McGrath).  McGrath teaches the tissue being skin (claim 3 of McGrath).  McGrath teaches the composition having water and oxygen microbubbles (claims 12 and 13 of McGrath).  McGrath teaches forms like creams, lotions and gels which are forms applied to the external skin (claim 18 of McGrath and paragraph 44).  McGrath teaches that oxygen microbubbles may be prepared in water or pharmaceutically acceptable vehicles and that antibiotics, anti-inflammatories or other drugs may be added to expedite healing or treat infections (paragraph 43).  Example 2 indicates that after application, there is an increase in subcutaneous oxygen in human subjects.  
McGrath does not teach the drug/cannabidiol crossing a cell membrane/layer.  McGrath does not teach cannabidiol.  
Kheir teaches microbubbles and methods for delivery (title and abstract).  Kheir teaches the compositions may be injected or infused (abstract).  Kheir teaches the structure of a microbubble with a gas core (figure 1).  Kheir teaches oxygen (paragraphs 115-116, and 136-137).  Kheir teaches saline or water (aqueous components) as carriers (paragraph 61).  Kheir teaches the method is used to deliver oxygen to the patient’s blood and/or one or more tissues or organs (abstract).  Kheir teaches that anesthetics or anti-epileptic drugs can be included with the microbubbles (paragraphs 140-143).  Kheir teaches that microbubbles with drugs improves delivery of the drugs and minimizes the effects of systemic administration of high doses of the 
Hammell teaches transdermal cannabidiol that reduces inflammation and pain-related behaviors (title and abstract).  Hammell teaches that topical application avoids GI administration, first pass metabolism and provides more constant plasma levels (abstract).  
	Thus, one of ordinary skill in the art at the time of instant filing would have applied a formulation containing oxygen microbubbles and cannabidiol with the reasonable expectation of it treating conditions of the skin by allowing oxygen and cannabidiol to cross skin cell membranes by the combined teachings of the prior art.  Kheir recognizes the benefit of using its oxygen microbubbles that may also be delivered with drug while McGrath provides reasoning to apply such microbubble formulations to skin.  Hammell provides motivation to utilize CBD in topical skin formulations with transdermal ability for delivery of the drugs while McGrath recognizes the use of anti-inflammatory agents in its compositions.  Thus, Kheir and Hammell provide motivations to modify the method of McGrath to provide additional benefits to drug delivery and skin treatment.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13 of copending Application No. 17/069,394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim set of ‘394 provides for oral delivery of compositions with oxygen microbubbles and cannabinoid (the genus that include cannabidiol) where the cannabinoid would be absorbed through the gut (cell membranes of the gut).  ‘394 teaches the use of lipid or polymer for the microbubbles.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 14 of copending Application No. 17/077,897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim set of ‘897 provides for skin delivery of compositions with oxygen microbubbles and cannabinoid (the genus that include cannabidiol).  ‘897 teaches the use of lipid or polymer for the microbubbles.  The cannabinoid applied to skin would be with a like formulation of the instant claims and applied to skin cells, so cannabinoid would cross the skin cell membranes.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/